--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Tamir Biotechnology, Inc. 8-K [tamir-8k_121412.htm]
 
Exhibit 10.1

TAMIR BIOTECHNOLOGY, INC.

 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of December 11, 2012, by and among Tamir Biotechnology, Inc., a Delaware
corporation (the “Company”), and the investors identified on the signature pages
hereto (each, a “Purchaser”, and collectively, the “Purchasers”).
 
RECITALS
 
WHEREAS, the Company desires to issue up to 10 units (the “Units”), in a private
placement (this “Offering”), at a price of $100,000 per Unit, each Unit
consisting of (i) 13,846,945 shares (the “Common Shares”) of the Company’s
common stock, par value $.001 per share (“Common Stock”), (ii) 1,000 shares of
Series A Convertible Preferred Stock of the Company (the “Preferred Shares”),
having the rights, preferences, privileges and restrictions set forth in the
Certificate of the Designations, Powers, Preferences and Rights of the Series A
Convertible Preferred Stock of the Company in the form attached as Exhibit A
hereto, each such Preferred Share initially convertible into 17,718.52 shares of
Common Stock, and (iii) ten-year Common Stock Purchase Warrants (the “Warrants”)
in the form attached as Exhibit B hereto, to purchase 12,626,184 shares of
Common Stock at an exercise price of $0.003168 per share;
 
WHEREAS, the Purchasers desire to purchase from the Company and the Company
desires to sell and issue to the Purchasers, the Units on the terms set forth
herein.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.   AGREEMENT TO PURCHASE AND SELL UNITS.
 
(a)   Agreement to Purchase and Sell Securities.  Subject to the terms and
conditions of this Agreement, each Purchaser, severally and not jointly, agrees
to purchase, and the Company agrees to sell and issue to each Purchaser, at the
Closing (as defined below), at a price of $100,000 per Unit the number of Units,
and the corresponding number of Common Shares, Preferred Shares and Warrants to
purchase the corresponding number of shares of Common Stock identified on the
signature pages hereto.
 
(b)   Obligations Several, Not Joint.  The obligations of each Purchaser under
this Agreement are several and not joint with the obligations of any other
Purchaser, and no Purchaser shall be responsible in any way for the performance
of the obligations of any other Purchaser under this Agreement.  The decision of
each of the Purchasers to purchase the Units pursuant to this Agreement has been
made by such Purchaser independently of any other Purchaser.  Nothing contained
herein, and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement.  Each Purchaser shall be entitled
to independently protect and enforce such Purchaser’s rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
 
 
 

--------------------------------------------------------------------------------

 
(c)   Issuance of Additional Shares.  If at any time after the Closing Date (as
defined below) the Company sells or issues Equity Securities (as defined below)
in a subsequent offering (a “Dilutive Offering”), at a price per share of Common
Stock less than $0.003168 (the “Original Per Share Price”), then the Company
shall issue to each Purchaser, for no additional consideration, that number of
shares of Common Stock equal to the difference between (i) the quotient obtained
by dividing the aggregate purchase price paid by such Purchaser for the Units
purchased hereunder (the “Total Consideration”), by the Original Per Share
Price, and (ii) the quotient obtained by dividing the Total Consideration by the
price per share of Common Stock paid by purchasers in such Dilutive
Offering.  The provisions of this Section1(c) shall apply to successive Dilutive
Offerings, provided that following the first Dilutive Offering effected after
the Closing Date, the “Original Price Per Share” as used in determining the
number of shares to be issued to the Purchasers with respect to each succeeding
Dilutive Issuance shall be deemed to be equal to the price per share of Common
Stock paid by purchasers in the immediately preceding Dilutive Offering.  The
term “Equity Securities” shall mean (i) any Common Stock, preferred stock or
other security of the Company, (ii) any security convertible into or exercisable
or exchangeable for, with or without consideration, any Common Stock, preferred
stock or other security (including any option to purchase such a convertible
security), (iii) any security carrying any warrant or right to subscribe to or
purchase any Common Stock, preferred stock or other security or (iv) any such
warrant or right.
 
(d)   Excluded Securities.  Notwithstanding the foregoing, no additional shares
of Common Stock shall be issued to any Purchaser under Section 1(c) in
connection with the issuance of the following Equity Securities:
 
(i)   shares of Common Stock issued or issuable upon conversion or exercise of
the Preferred Shares or Warrants, or pursuant to any other rights or agreements,
options, warrants or convertible securities outstanding as of the date of this
Agreement;
 
(ii)   any Equity Securities issued for consideration other than cash pursuant
to a merger, consolidation, acquisition or similar business combination approved
by the Board of Directors;
 
(iii)   any Equity Securities issued in connection with any stock split, stock
dividend or recapitalization by the Company; or
 
(iv)   any Equity Securities issued in connection with strategic transactions
involving the Company and other entities, including, without limitation (i)
joint ventures, manufacturing, marketing or distribution arrangements or (ii)
technology transfer or development arrangements; provided that the issuance of
shares therein has been approved by the Company's Board of Directors.
 
 
2

--------------------------------------------------------------------------------

 
2.   CLOSING.  Subject to the satisfaction of the conditions to Closing set
forth in this Agreement, the purchase and sale of the Units shall take place at
the offices of Alston & Bird LLP, 90 Park Avenue, New York, New York 10016 at
10:00 a.m., New York City time, on the date hereof, or at such other time and
place as the Company and the Purchasers purchasing a majority of the Units
mutually agree (which time and place are referred to in this Agreement as the
“Closing”).   The date of the Closing hereunder is referred to herein as the
“Closing Date”.  On the Closing Date, the Company shall, against such payment
for the Units, deliver to each Purchaser certificates representing the Common
Shares and the Preferred Shares, and the Warrants purchased hereunder.
 
3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to each Purchaser that as of the date
hereof:
 
(a)   Organization Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all corporate power and authority required to
(i) own, operate and occupy its properties and to carry on its business as
presently conducted, (ii) enter into this Agreement, the Warrants and all other
agreements, instruments and documents contemplated hereby (collectively, the
“Transaction Documents”), and (iii) issue and sell the Common Shares, Preferred
Shares and Warrants to the Purchasers and to consummate the transactions
contemplated hereby.  The Company is qualified to do business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.  As used in this Agreement, “Material Adverse Effect”
means a material adverse effect on, or a material adverse change in, the
business, operations, financial condition, results of operations, properties,
prospects, assets or liabilities of the Company, taken as a whole, or on the
transactions contemplated hereby and the other agreements, instruments and
documents contemplated hereby or on the authority or ability of the Company to
perform its obligations under the Transaction Documents.
 
(b)   Capitalization.  The capitalization of the Company, prior to the issuance
of the Units and after giving effect to the conversion of the Company’s 5%
Senior Secured Convertible Promissory Notes due February 16, 2013 in the
aggregate principal amount of $3,250,000 (the “Senior Notes”), is as follows:
 
(i)   The authorized capital stock of the Company consists of 250 million shares
of Common Stock, and one million shares of Preferred Stock, par value $0.001 per
share (the “Preferred Stock”).
 
(ii)   The issued and outstanding capital stock of the Company consists of (A)
111,530,546 shares of Common Stock and (B) no shares of Preferred Stock.  The
issued and outstanding shares of Common Stock have been duly authorized and
validly issued, are fully paid and nonassessable and have not been issued in
violation of or are not otherwise subject to any preemptive or other similar
rights.
 
 
3

--------------------------------------------------------------------------------

 
(iii)   The Company has three equity incentive plans:  the 2004 Stock Incentive
Plan, the 1997 Stock Option Plan and the 1993 Stock Option Plan (collectively,
the "Plans").  The Company has (1) 5,403,667 shares of Common Stock reserved for
issuance upon exercise of outstanding options, (2) 21,666,664  shares of Common
Stock reserved for issuance upon exercise of outstanding warrants, and (3)
3,065,333 shares reserved for issuance under the Plans.  Each stock option
granted by the Company (i) was granted in accordance with the terms of the
applicable Plan, and (ii) was granted with an exercise price at least equal to
the fair market value of the Common Stock on the date such option would be
considered granted under generally accepted accounting principles in the United
States and applicable law (that is, no option has been backdated).  The Company
has not knowingly granted, and there is no and has been no Company policy or
practice to knowingly grant, stock options prior to, or otherwise knowingly
coordinate the grant of stock options with, the release or other public
announcement of material information regarding the Company or its financial
results or prospects.   Except as set forth in this Section 3(b) and Section
3(b) of the disclosure letter attached hereto as Exhibit C (the “Disclosure
Letter”), there are no outstanding subscriptions, options, warrants, convertible
or exchangeable securities or other rights granted to or by the Company to
purchase shares of Common Stock or other securities of the Company and there are
no commitments, plans or arrangements to issue any shares of Common Stock or any
security convertible into or exchangeable for Common Stock.
 
(iv)   Except as set forth in Section 3(b) of the Disclosure Letter (i)  there
are no outstanding securities or instruments of the Company which contain any
redemption or similar provisions; (ii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Units; (iii) none of the Company’s capital stock is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; and (iv) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness, other than trade credit and
other indebtedness incurred in the ordinary course of business, of the Company
or by which the Company is or may become bound.  There are no shareholder
agreements, voting agreements, or other similar arrangements, with respect to
the Company’s capital stock to which the Company is a party or, to the Company’s
knowledge, between or among any of the Company’s stockholders.
 
(c)   Subsidiary.  The Company does not have any Subsidiaries, and the Company
does not own any capital stock of, assets comprising the business of,
obligations of, or any other interest (including any equity or partnership
interest) in, any person or entity.  As used herein "Subsidiaries" means any
entity in which the Company, directly or indirectly, owns any capital stock or
holds an equity or similar interest
 
(d)   Due Authorization.  All corporate actions on the part of the Company
necessary for (i) the authorization, execution, delivery of, and the performance
of all obligations of the Company under each of the Transaction Documents, and
(ii) the authorization, issuance, reservation for issuance and delivery of the
Common Shares, the Preferred Shares, and all of the shares of Common Stock
issuable upon conversion of the Preferred Shares and exercise of the Warrants
(collectively, the “Conversion Shares”), have been taken, provided, that the
Company will be required to file a Certificate of Amendment to its Certificate
of Incorporation (the “Certificate of Amendment”) following the Closing to
increase its authorized shares of Common Stock to permit the conversion of the
Preferred Shares and exercise of the Warrants, and each of the Transaction
Documents constitutes (or will constitute upon execution by the Company) the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its respective terms.
 
 
4

--------------------------------------------------------------------------------

 
(e)   Valid Issuance of Shares.
 
(i)   Shares.  The Common Shares, Preferred Shares and the Conversion Shares
upon conversion of the Preferred Shares and exercise of the Warrants, as
applicable, in accordance with the terms thereof, will be duly authorized,
validly issued, fully paid and non-assessable free and clear from all taxes,
liens, claims and encumbrances with respect to the issuance of the Common
Shares, Preferred Shares and Conversion Shares (collectively, the “Shares”) and
will not be subject to any preemptive rights or similar rights; provided that
prior to the time of conversion of the Preferred Shares and exercise of the
Warrants, as applicable, the Company will file the Certificate of Amendment to
increase the authorized shares of Common Stock to such number that will permit
the Company to satisfy its obligations to issue shares upon such conversion and
exercise, as applicable.
 
(ii)   Compliance with Securities Laws.  Subject to the accuracy of the
representations made by the Purchasers in Section 4 hereof, the Units will be
issued and sold to the Purchasers in compliance with applicable exemptions from
the registration and prospectus delivery requirements of the Securities Act of
1933, as amended (the “Securities Act”).
 
(f)   Governmental Consents.  No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, or
notice to, any federal, state or local governmental authority (each, a
“Governmental Entity”) on the part of the Company is required in connection with
the issuance and sale of the Units to the Purchasers, or the consummation of the
other transactions contemplated by this Agreement, except such filings as have
been made prior to the date hereof, the filing of the Certificate of Amendment
and such additional post-Closing filings as may be required to comply with
applicable state and federal securities laws.  
 
(g)   Non-Contravention.  The execution, delivery and performance of each of the
Transaction Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby, do not (i) contravene or conflict
with any certificate of incorporation, certificate of formation, any certificate
of designations or other constituent documents of the Company, or the bylaws of
the Company; (ii) assuming the accuracy of the representations and warranties
made by the Purchasers in Section 4 hereof, constitute a violation in any
respect of any provision of any federal, state, local or foreign law, rule,
regulation, order, judgment or decree applicable to the Company; or (iii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) or require any consent under, give rise
to any right of termination, amendment, cancellation or acceleration of, or to a
loss of any material benefit to which the Company is entitled under, or result
in the creation or imposition of any lien, claim or encumbrance on any assets of
the Company under, any contract to which the Company is a party or any permit,
license or similar right relating to the Company or by which the Company may be
bound or affected.
 
 
5

--------------------------------------------------------------------------------

 
(h)   Litigation.  Except as set forth in Section 3(h) of the Disclosure Letter,
there is no material action, suit, proceeding, claim, arbitration or
investigation pending or, to the Company’s knowledge, threatened:  (i) against
the Company, its activities, properties or assets, or any officer, director or
employee of the Company in connection with such officer’s, director’s or
employee’s relationship with, or actions taken on behalf of, the Company, or
(ii) that seeks to prevent, enjoin, alter, challenge or delay the transactions
contemplated by this Agreement.  The Company is not a party to or subject to the
provisions of, any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality.  The Company has, to the Company’s
knowledge,  in all material respects, complied with all laws, regulations and
orders applicable to its business, including Pharmaceutical Laws (as defined
below), and has all material permits and licenses required
thereby.  “Pharmaceutical Laws” shall mean any federal, state, local or foreign
law, statute, rule or regulation relating to the development, commercialization
and sale of pharmaceutical and biotechnology products and devices, including all
applicable regulations of the U.S. Food and Drug Administration (the “FDA”).
 
(i)   Liabilities.  Except as set forth in Section 3(i) of the Disclosure
Letter, the Company has no material liabilities and, to the best of its
knowledge no material contingent liabilities, except (i) current liabilities
incurred in the ordinary course of business since September 30, 2012, which have
not been, either in any individual case or in the aggregate, materially adverse
and (ii) liabilities of a type not required by GAAP to be reflected in financial
statements.
 
(j)   Compliance with Law and Charter Documents; Regulatory Permits.  The
Company is not in violation or default of any provisions of its certificate of
incorporation, bylaws or similar organizational document, as applicable.  The
Company has, to the Company’s knowledge, materially complied and is currently in
material compliance with all applicable judgments, decrees, statutes, laws,
rules, regulations and orders of the United States of America and all states
thereof, foreign countries and other governmental bodies and agencies having
jurisdiction over the Company’s business or property, and the Company has not
received notice that it is in violation of any statute, rule or regulation of
any governmental authority applicable to it, including without limitation, all
applicable rules and regulations of the FDA.  The Company, to the Company’s
knowledge, is not in default (and there exists no condition which, with or
without the passage of time or giving of notice or both, would constitute a
default) in any material respect in the performance of any bond, debenture, note
or any other evidence of indebtedness in any indenture, mortgage, deed of trust
or any other material agreement or instrument to which the Company is a party or
by which the Company is bound or by which the properties of the Company are
bound, which default would be reasonably likely to have a Material Adverse
Effect.  The Company possesses all certificates, authorizations and permits
issued by the appropriate regulatory authorities necessary to conduct its
business, except where the failure to possess such certificates, authorizations
or permits would not have, individually or in the aggregate, a Material Adverse
Effect, and the Company has not received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit.
 
 
6

--------------------------------------------------------------------------------

 
(k)   FDA Matters.  The human clinical trials and other preclinical tests
conducted by the Company or in which the Company has participated, and such
studies and tests conducted on behalf of the Company and that the Company has
relied on or intends to rely on in support of regulatory clearance or approval
by the FDA or foreign regulatory agencies, to the Company’s knowledge, were and
are being conducted in all material respects in accordance with accepted
industry standards for experimental protocols, procedures and controls as
generally used by qualified experts in the preclinical or clinical study of
pharmaceutical products as applied to comparable products to those being
developed by the Company.
 
(l)   Intellectual Property.  To the Company’s knowledge, the Company owns or
possesses sufficient rights to use all patents, patent rights, inventions, trade
secrets, know-how, trademarks, or other intellectual property (collectively,
“Intellectual Property”), which are necessary to conduct its business as
currently conducted, except where the failure to own or possess such rights
would not reasonably be expected to result in a Material Adverse Effect.  To the
Company’s knowledge, the Company has not infringed any patents of others with
respect to any Intellectual Property which, either individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect,.  To the Company’s
knowledge, there is no claim, action or proceeding against the Company with
respect to any Intellectual Property.  The Company has no actual knowledge of
any infringement or improper use by any third party with respect to any
Intellectual Property of the Company which would reasonably be expected to
result in a Material Adverse Effect.  The Company has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of such of its
Intellectual Property as the Company is required to keep secret.  All of the
patent assignments concerning the Intellectual Property which are of record in
the United States Patent and Trademark Office as to which the Company is the
assignee are believed to be valid and binding obligations of the assignor(s).
 
(m)   Title to Property and Assets.  The properties and assets of the Company
are owned by the Company and, to the Company’s knowledge, are free and clear of
all mortgages, deeds of trust, liens, charges, encumbrances and security
interests except for (i) liens securing the Senior Notes, (ii) statutory liens
for the payment of current taxes that are not yet delinquent and (iii) liens,
encumbrances and security interests that are in the ordinary course of business
and do not materially detract from the value of the properties and assets of the
Company, taken as a whole.
 
(n)   Taxes.  The Company has filed or has obtained currently effective
extensions with respect to all federal, state, county, local and foreign tax
returns which are required to be filed by it, such returns are complete and
accurate in all material respects and all taxes shown thereon to be due have
been timely paid with exceptions not material to the Company, taken as a
whole.  No material controversy with respect to taxes of any type with respect
to the Company is pending or, to the Company’s knowledge, threatened.  The
Company has withheld or collected from each payment made to its employees the
amount of all taxes required to be withheld or collected therefrom and has paid
all such amounts to the appropriate taxing authorities when due (including, but
not limited to, federal income taxes, Federal Insurance Contribution Act taxes
and Federal Unemployment Tax Act taxes).  The Company does not have any material
tax liability relating to income, properties or assets of the Company as of the
Closing that is not adequately provided for.
 
 
7

--------------------------------------------------------------------------------

 
(o)   Insurance.  The Company maintains insurance of the types and in the
amounts that the Company reasonably believes is prudent and adequate for its
business, all of which insurance is in full force and effect in all material
respects. The Company has not been refused any insurance coverage sought or
applied for and the Company does not have any reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.
 
(p)   Internal Accounting Controls; Disclosure Controls.  The Company maintains
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any
differences.  During the twelve months prior to the date hereof the Company has
not received any notice or correspondence from any accountant relating to any
material weakness in any part of the system of internal accounting controls of
the Company.
 
(q)   Transactions with Affiliates.  None of the officers, directors or
employees of the Company has entered into any transaction with the Company that
would be required to be disclosed pursuant to Item 404(a) of Regulation S-K of
the SEC.
 
(r)   General Solicitation.  Neither the Company, nor any of its affiliates, nor
any other person or entity authorized by the Company to act on its behalf has
engaged in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of investors with respect to offers or sales
of the Units.
 
(s)   No Integrated Offering.  Neither the Company, nor any affiliate of the
Company, nor, to the Company’s knowledge any person acting on its or their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Units to be integrated with prior offerings by the Company
for purposes of the Securities Act, or any applicable stockholder approval
provisions.
 
(t)   Application of Anti-Takeover Provisions.  There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) that would become
applicable to the Purchasers as a result of the issuance of the Shares.
 
 
8

--------------------------------------------------------------------------------

 
(u)   Environmental Matters.
 
(i)   The Company has complied, to the Company’s knowledge, in all material
respects with all applicable Environmental Laws (as defined below).  There is no
pending or, to the Company’s knowledge, threatened civil or criminal litigation,
written notice of violation, formal administrative proceeding, or investigation,
inquiry or information request by any Governmental Entity, relating to any
Environmental Law involving the Company.  “Environmental Law” means any federal,
state, local or foreign law, statute, rule or regulation or the common law
relating to the environment or occupational health and safety, including any
statute, regulation, administrative decision or order pertaining to (A)
treatment, storage, disposal, generation and transportation of industrial, toxic
or hazardous materials or substances or solid or hazardous waste; (B) air, water
and noise pollution; (C) groundwater and soil contamination; (D) the release or
threatened release into the environment of industrial, toxic or hazardous
materials or substances, or solid or hazardous waste, including emissions,
discharges, injections, spills, escapes or dumping of pollutants, contaminants
or chemicals; (E) the protection of wild life, marine life and wetlands,
including all endangered and threatened species; (F) storage tanks, vessels,
containers, abandoned or discarded barrels and other closed receptacles; (G)
health and safety of employees and other persons; or (H) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances, or oil or petroleum products or solid or
hazardous waste.  As used above, the terms “release” and “environment” shall
have the meaning set forth in the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”).
 
(ii)   To the Company’s knowledge, the Company does not have any material
liabilities or material obligations arising from the release of any Materials of
Environmental Concern (as defined below) into the environment.  “Materials of
Environmental Concern” shall mean any chemicals, pollutants or contaminants,
hazardous substances (as such term is defined under CERCLA), solid wastes and
hazardous wastes (as such terms are defined under the Resource Conservation and
Recovery Act), toxic materials, oil or petroleum and petroleum products or any
other material subject to regulation under any Environmental Law.
 
(iii) The Company is not a party to or bound by any court order, administrative
order, consent order or other agreement between the Company and any Governmental
Entity entered into in connection with any legal obligation or liability arising
under any Environmental Law.
 
(iv) There is no material environmental liability, to the Company’s knowledge,
of any solid or hazardous waste transporter or treatment, storage or disposal
facility that has been used by the Company.
 
(v)   Foreign Corrupt Practices Act; Etc.  To the Company’s knowledge, each of
the Company and its respective officers, directors, employees, agents and other
person acting on behalf of the Company are in compliance with and have not
violated the Foreign Corrupt Practices Act of 1977, as amended, or any rules and
regulations thereunder, or any similar laws of any foreign jurisdiction.  To the
Company's knowledge, no governmental or political official in any country is or
has been employed by, or acted as a consultant to or held any beneficial
ownership interest in the Company.  The Company and its respective officers,
directors, employees and agents are in compliance with and have not violated the
U.S. money laundering laws or regulations, the U.S. Bank Secrecy Act, as amended
by the USA Patriot Act of 2001 (including any recordkeeping or reporting
requirements thereunder), or the anti-money laundering laws or regulations of
any jurisdiction.
 
 
9

--------------------------------------------------------------------------------

 
(w)   Brokers.  The Company has not engaged any brokers, finders or agents, or
incurred, or will incur, directly or indirectly, any liability for brokerage or
finder’s fees or agents’ commissions or any similar charges in connection with
this Agreement and the transactions contemplated hereby.
 
4.   REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF EACH PURCHASER.  Each
Purchaser hereby represents and warrants, severally and not jointly, to the
Company, and agrees that:
 
(a)   Organization, Good Standing and Qualification.  To the extent a Purchaser
is an entity, the Purchaser is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization. The Purchaser
has all power and authority required to enter into this Agreement and each other
Transaction Document to which it is a party, and to consummate the transactions
contemplated hereby and thereby.
 
(b)   Authorization.  The execution of this Agreement and the performance by the
Purchaser of the transactions contemplated by this Agreement and the Transaction
Documents have been duly authorized by all necessary action on the part of the
Purchaser.  This Agreement and each Transaction Document to which it is a party
has been duly executed by the Purchaser and constitutes the Purchaser’s legal,
valid and binding obligation, enforceable in accordance with its terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and the effect of rules of law governing the
availability of equitable remedies.
 
(c)   Purchase for Own Account.  The Units are being acquired without a view to
the resale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act and in compliance with applicable federal and
state securities laws.  To the extent a Purchaser is an entity, the Purchaser
represents that it has not been formed for the specific purpose of acquiring the
Units.  Notwithstanding the foregoing, the parties hereto acknowledge the
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such securities in compliance with applicable federal and state securities
laws and the laws of any other applicable jurisdiction, and as otherwise
contemplated by this Agreement.
 
(d)   Investment Experience.  The Purchaser understands that the purchase of the
Units involves substantial risk.  The Purchaser has experience as an investor in
securities of companies and acknowledges that it can bear the economic risk of
its investment in the Units and has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of
this investment in the Units and protecting its own interests in connection with
this investment, and has so evaluated the merits and risks of such investment.
 
 
10

--------------------------------------------------------------------------------

 
(e)   Accredited Investor Status.  At the time the Purchaser was offered the
Units, it was, and at the date hereof it is, an “accredited investor” as defined
in Rule 501(a) under the Securities Act.
 
(f)   Reliance Upon Purchaser’s Representations.  The Purchaser understands that
the issuance and sale of the Units to it will not be registered under the
Securities Act, the securities laws of any State of the United States or the
securities laws of any other applicable jurisdiction, on the ground that such
issuance and sale will be exempt from registration under the Securities Act
pursuant to Section 4(2) thereof, and exempt from any comparable registration
requirement under the securities laws of any other applicable jurisdiction, and
that the Company’s reliance on such exemption is based on each Purchaser’s
representations set forth herein.
 
(g)   Receipt of Information.  The Purchaser has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Units, the business, properties,
prospects, management and financial condition of the Company and to obtain any
additional information requested and has received and considered all information
it deems relevant to make an informed decision to purchase the Units.  Neither
such inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of such
information and the Company’s representations and warranties contained in this
Agreement.
 
(h)   Restricted Securities.  The Purchaser understands that neither the Units
nor the Shares have been registered under the Securities Act or the securities
laws of any State.
 
(i)   Reliance on Exemptions.  The Purchaser understands that the Units and the
Shares being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Units and the Shares.
 
(j)   Legend.  (i) The Purchaser agrees that the Warrants and certificates for
the Shares shall bear a legend substantially as follows:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY EVIDENCE REASONABLY ACCEPTABLE
TO THE COMPANY TO SUCH EFFECT, THE FORM AND SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.”
 
 
11

--------------------------------------------------------------------------------

 
5.   COVENANTS.
 
(a)   Best Efforts.  Each party shall use its best efforts timely to satisfy
each of the conditions to be satisfied by it as provided in Sections 7 and 8 of
this Agreement.
 
(b)   Reservation of Shares.  Subject to the filing of the Certificate of
Amendment, the Company shall reserve out of its authorized and unissued Common
Stock a number of shares of Common Stock equal to the numbers of shares issuable
upon conversion of the Preferred Shares and exercise of the Warrants (the
“Required Reserve Amount”) for issuance upon any such conversion or
exercise.  If at any time while the Preferred Shares or Warrants remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve the
Required Reserve Amount, then the Company shall use its best efforts to increase
the Company’s authorized shares of Common Stock to an amount sufficient to allow
the Company to reserve the Required Reserve Amount for the Preferred Shares and
Warrants then outstanding.  It is acknowledged by each Purchaser that (i) the
Company will not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve the Required Reserve Amount as
of the Closing Date and (ii) the Company will be required to obtain a vote of
its stockholders holding a majority of its outstanding Common Stock to approve
the Certificate of Amendment.  It is hereby agreed to by each Purchaser that in
connection with such stockholder approval, each such Purchaser shall (i) take
all reasonable actions and use its best efforts to approve the Certificate of
Amendment, and (ii) cause all shares owned by such Purchaser, including shares
owned by such Purchaser’s affiliates, representatives and family members, to be
voted in favor of the Certificate of Amendment (whether by written consent of
the stockholders of the Company or at a meeting of the Company’s stockholders).
 
6.   INDEMNIFICATION.  The Company hereby agrees to indemnify, exonerate and
hold each Purchaser and each of their respective officers, directors, employees
and agents (collectively herein called the “Indemnitees” and individually called
an “Indemnitee”), free and harmless from and against any and all actions, causes
of action, suits, losses, liabilities, damages and expenses, including, without
limitation, reasonable attorney’s fees and disbursements (collectively herein
called the “Indemnified Liabilities”), incurred by the Indemnitees or any of
them as a result of, or arising out of, any misrepresentation or breach of or
default in connection with any of the representations, warranties, covenants and
agreements given or made by the Company in the Transaction Documents, and if and
to the extent that the foregoing undertaking may be unenforceable for any
reason, the Company hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
 
 
12

--------------------------------------------------------------------------------

 
7.   CONDITIONS TO THE PURCHASER’S OBLIGATIONS AT CLOSING.  The obligations of
each Purchaser to purchase Units under Section 1(a) of this Agreement are
subject to the fulfillment or waiver, on or before the Closing, of each of the
following conditions:
 
(a)   Representations and Warranties.  Each of the representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material respects on and as of the date hereof (except for representations
and warranties that speak as of a specific date) (provided, however, that such
materiality qualification shall only apply to representations or warranties not
otherwise qualified by materiality or Material Adverse Effect) and on and as of
the date of the Closing with the same effect as though such representations and
warranties had been made as of the Closing (except for representations and
warranties that speak as of a specific date).
 
(b)   Performance.  The Company shall have performed and complied  in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Closing, and shall have obtained all approvals, consents and
qualifications necessary to complete the sale described herein.
 
(c)   Compliance Certificate.  The Company will have delivered to the Purchasers
a certificate signed on its behalf by its President or Chief Financial Officer
certifying that the conditions specified in Sections 7(a) and 7(b) hereof with
respect to the Company have been fulfilled.
 
(d)   Securities Exemptions.  The offer and sale of the Units to the Purchasers
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act and the registration and/or qualification requirements of all
applicable state and foreign securities laws.
 
(e)   No Suspension of Trading of Common Stock.  The Common Stock of the Company
shall be quoted on The Pink Sheets, LLC.
 
(f)   Company Good Standing Certificate.  The Company shall have delivered to
the Purchasers a certificate from the Secretary of State of the State of
Delaware dated as of a recent date, with respect to the good standing of the
Company in such State.
 
(g)   Stock Certificates; Warrants.  The Company shall have duly executed and
delivered to such Purchaser certificates evidencing the Common Shares, Preferred
Shares, and the Warrants purchased by such Purchaser.
 
(h)   Senior Notes Amendment and Conversion.  The holders of a majority in
principal amount of the Senior Notes shall have (i) executed the Consent of the
Holders of the Senior Notes in the form of Exhibit D hereto, and (ii) exercised
their right to convert the Senior Notes into Common Stock in accordance with the
terms thereof.
 
(i)   No Statute or Rule Challenging Transaction.  No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
8.   CONDITIONS TO THE OBLIGATIONS OF THE COMPANY CLOSING.  The obligations of
the Company to the Purchasers under this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:
 
(a)   Representations and Warranties.  The representations and warranties of
each Purchaser contained in Section 4 shall be true and correct in all material
respects on and as of the date hereof (provided, however, that such
qualification shall only apply to representations and warranties not otherwise
qualified by materiality) and on and as of the date of the Closing with the same
effect as though such representations and warranties had been made as of the
Closing.
 
(b)   Securities Exemptions.  The offer and sale of the Units to the Purchasers
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act and the registration and/or qualification requirements of all
applicable state and foreign securities laws.
 
(c)   Payment of Purchase Price.  The Purchasers shall have delivered to the
Company by wire transfer of immediately available funds, full payment of the
purchase price for the Units.
 
(e)           No Statute or Rule Challenging Transaction.  No statute, rule,
regulation, executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
9.   MISCELLANEOUS.
 
(a)   Successors and Assigns.  The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  The Company shall not be permitted to assign
this Agreement or any of its respective rights or obligations hereunder.
 
(b)   Governing Law; Submission to Jurisdiction.  This Agreement will be
governed by and construed and enforced under the internal laws of the State of
New York, without reference to principles of conflict of laws or choice of laws.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.  The Company hereby irrevocably and unconditionally
submits, for itself and its property to the exclusive jurisdiction of any New
York State court or federal court of the United States sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
(c)   Survival.  The representations and warranties contained in this Agreement
shall survive the Closing and the delivery of the Common Shares, Preferred
Shares and Warrants and the issuance of the Conversion Shares.
 
(d)   Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.
 
(e)   Headings.  The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.  All references in this Agreement to sections, paragraphs, exhibits
and schedules will, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by reference.
 
(f)   Notices.  Any notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered (i) personally by hand
or by courier, (ii) mailed by United States first-class mail, postage prepaid or
(iii) sent by facsimile directed (1) if to a Purchaser, at the Purchaser’s
address or facsimile number set forth on the signature pages hereto, or at such
address or facsimile number as the Purchaser may designate by giving at least
ten (10) days’ advance written notice to the Company or (2) if to the Company,
to its address or facsimile number set forth below, or at such other address or
facsimile number as the Company may designate by giving at least ten (10) days’
advance written notice to the Purchasers.  All such notices and other
communications shall be deemed given upon (i) receipt or refusal of receipt, if
delivered personally, (ii) three days after being placed in the mail, if mailed,
or (iii) confirmation of facsimile transfer, if faxed.
 
The address of the Company for the purpose of this Section 9(f) is as follows:
 
Tamir Biotechnology, Inc.
11 Deer Park Drive, Suite 204
Monmouth Junction, New Jersey 08852
Tel: (732) 823-1003
Fax: (732) 230-3794
Attention: Lawrence A. Kenyon
 
(g)   Amendments and Waivers. This Agreement may be amended and the observance
of any term of this Agreement may be waived only with the written consent of the
Company and the Purchasers holding at least a majority of the total aggregate
number of the Shares then held by or issuable to the Purchasers; provided,
however, any amendment to this Agreement that disproportionately adversely
affects any Purchaser shall require the prior written consent of such
Purchaser.  Any amendment effected in accordance with this Section 9(g) will be
binding upon the Company, each Purchaser and their respective successors and
permitted assigns.
 
 
15

--------------------------------------------------------------------------------

 
(h)   Severability.  If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.
 
(i)   Entire Agreement.  This Agreement, together with all exhibits and
schedules hereto and thereto constitutes the entire agreement and understanding
of the parties with respect to the subject matter hereof and supersedes any and
all prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties with respect to the subject matter hereof.
 
(j)   Meaning of Include and Including.  Whenever in this Agreement the word
“include” or “including” is used, it shall be deemed to mean “include, without
limitation” or “including, without limitation,” as the case may be, and the
language following “include” or “including” shall not be deemed to set forth an
exhaustive list.
 
(k)   Fees, Costs and Expenses.  Each party shall pay all costs and expenses
that it incurs with respect to the negotiation, execution, delivery and
performance of the Transaction Documents; provided, however, that the Company
shall, at the Closing, reimburse the reasonable fees and expenses of Alston &
Bird LLP, counsel for the Purchasers, in connection with the preparation of this
Agreement and the other agreements contemplated hereby and the closing of the
transactions contemplated hereby.
 
(l)   8-K Filing; Press Release and Publicity.  As soon as practicable following
the execution of this Agreement, the Company shall issue and publicly
disseminate the Press Release (defined below), and file a Current Report on Form
8-K with the SEC describing the terms of the transactions contemplated by this
Agreement and attaching this Agreement, the Certificate of Designation and the
Warrant as exhibits to such filing
 
(m)   Waivers.  No waiver by any party to this Agreement of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.
 
 [Remainder of page intentionally left blank.]
 

 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date and year first above written.
 
 

 
TAMIR BIOTECHNOLOGY, INC.
         
By:  
/s/ Lawrence A. Kenyon
 
Name:
Lawrence A. Kenyon
 
Title:
Chief Executive Officer and Chief Financial Officer

 
 
 [SIGNATURE PAGES FOR PURCHASERS FOLLOW]
 


 
Company Signature Page
to Securities Purchase Agreement
 



 
 

--------------------------------------------------------------------------------

 
 
                                                     





  NAME OF PURCHASER:        
EUROPA INTERNATIONAL, INC.
         
By:
/s/ Fred Knoll
 
Name:
Fred Knoll
 
Title:
Knoll Capital Management, Investment Manager for Europa Int’l, Inc.
        Number of Units: 5.25   Number of Common Shares: 72,696,463   Number of
Preferred Shares: 5,250   Number of Shares Underlying Warrants: 66,287,468      
Address:
c/o Knoll Capital Management
   
5 East 44 street
   
New York, NY 10011

 
Purchaser Signature Page
to Securities Purchase
Agreement

 
 

--------------------------------------------------------------------------------

 

 

 
NAME OF PURCHASER:
       
FRAGRANT PARTNERS, LLC
             
By:
/s/ Aryeh Rubin
 
Name:
Aryeh Rubin
 
Title:
General Partner
       
Number of Units:  3
 
Number of Common Shares: 41,540,836
 
Number of Preferred Shares: 3,000
 
Number of Shares Underlying Warrants: 37,878,553
     
Address:
3029 NE 188th Street, Suite 1114
   
Aventura, FL 33180


 
Company Signature Page
to Securities Purchase
Agreement
 



 
 

--------------------------------------------------------------------------------

 




 
NAME OF PURCHASER:
     
W-NET FUND I, LP
     
By:
/s/ David Weiner
 
Name:
David Weiner  
Title: rtner
Manager of General Pa        
Number of Units:  1
 
Number of Common Shares: 13,846,945
 
Number of Preferred Shares: 1,000
 
Number of Shares Underlying Warrants: 12,626,184
       
Address:
12400 Ventura Blvd Suite 327
   
Studio City, CA 91604


 
Purchaser Signature Page
to Securities Purchase
Agreement
 



 
 

--------------------------------------------------------------------------------

 


 

 
NAME OF PURCHASER:
     
REVACH FUND LP
     
By:
/s/ Chaim Davis
 
Name: 
Chaim Davis  
Title:
Managing Member        
Number of Units: 0.6
 
Number of Common Shares: 8,308,167
 
Number of Preferred Shares: 600
 
Number of Shares Underlying Warrants: 7,575,711
     
Address:
22311 Guadeloupe Street
   
Boca Raton, Florida 33433


 
Purchaser Signature Page
to Securities Purchase
Agreement
 



 
 

--------------------------------------------------------------------------------

 



 

 
NAME OF PURCHASER:
         
CHAIM DAVIS
         
/s/ Chaim Davis
 
Chaim Davis
         
Number of Units:  0.15
 
Number of Common Shares: 2,077,042
 
Number of Preferred Shares: 150
 
Number of Shares Underlying Warrants: 1,893,928
     
Address:
22311 Guadeloupe Street
   
Boca Raton, Florida 33433


 
Purchaser Signature Page
to Securities Purchase
Agreement
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A

 
CERTIFICATE OF DESIGNATION
SERIES A PREFERRED STOCK
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF COMMON STOCK PURCHASE WARRANT
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
DISCLOSURE LETTER
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 


 
Consent of Holders of Senior Notes
 
[ATTACHED]
 
 

--------------------------------------------------------------------------------